 1   Carolyn J. Johnsen, (#011894)
     cjjohnsen@dickinsonwright.com
 2   DICKINSON WRIGHT PLLC
 3   1850 North Central Avenue, Suite 1400
     Phoenix, Arizona 85004
 4   Phone: (602) 285-5000
     Fax: (844) 670-6009
 5
     Attorneys for Liquid Capital Exchange, Inc.
 6
 7                     IN THE UNITED STATES BANKRUPTCY COURT
 8                             FOR THE DISTRICT OF ARIZONA
 9
     In re:                                     Chapter 11
10
11   ARCTIC CATERING, INC.,                     Case No.: 2:18-bk-13118-EPB
12                        Debtors.              NOTICE OF APPEARANCE AND
13                                              REQUEST FOR SERVICE OF PAPERS

14                                              Hearing Date: October 29, 2018
                                                Hearing Time: 2:30 p.m.
15
                                                Courtroom: 601
16                                              Location: 230 N. 1st Ave., Phoenix, AZ 85003

17
18            PLEASE TAKE NOTICE that pursuant to 11 U.S.C. § 1109(b), Dickinson Wright
19
     PLLC appears in this matter through Carolyn J. Johnsen on behalf of Liquid Capital
20
     Exchange, Inc., and pursuant to Bankruptcy Rules 2002 and 9010(b), requests that the
21
     undersigned attorney be placed on the service list in this matter, and that all notices and
22
23   other pleadings required to be served on the above parties in this case be served on counsel

24   at the address set forth below:

25                                         Carolyn J. Johnsen
                                        DICKINSON WRIGHT PLLC
26
                                   1850 N. Central Avenue, Suite 1400
27                                        Phoenix, AZ 85004
                                    cjjohnsen@dickinsonwright.com
28
                                                   -1-
Case 2:18-bk-13118-EPB      Doc 16 Filed 10/29/18 Entered 10/29/18 10:37:15         Desc
                             Main Document    Page 1 of 3
 1
            PLEASE TAKE FURTHER NOTICE that the foregoing request includes not only
 2
     the notices and papers referred to in the Bankruptcy Rules, but also includes, without
 3
     limitation, all orders, notices, hearing dates, applications, motions, petitions, pleadings,
 4
 5   requests, complaints, demands, replies, answers, schedule of assets and liabilities, statement

 6   of financial affairs, operating reports, disclosure statements and plans of reorganization,

 7   whether formal or informal, whether written or oral, and whether transmitted or conveyed
 8   by U.S. Postal Service, courier service, delivery, telephone, facsimile, electronic mail or
 9   otherwise filed with regard to this case and any proceedings thereon.
10
            This Notice of Appearance and Request for Service shall not be deemed or construed
11
     to be a waiver of the rights of Liquid Capital Exchange, Inc. (1) to have final orders in
12
     noncore matters entered only after de novo review by a district judge, (ii) to trial by jury in
13
14   any proceeding so triable in these cases or any case, controversy or proceeding related to

15   these cases, (iii) to have the District Court withdraw the reference in any matter subject to

16   mandatory or discretionary withdrawal, or (iv) to assert or exercise any other rights, claims,
17   actions, setoffs or recoupments to which Liquid Capital Exchange, Inc. is or may be
18   entitled, in law or in equity, all of which rights, claims, actions, defenses, setoffs, and
19
     recoupments are expressly reserved.
20
            DATED this 29th day of October, 2018.
21
22                                             DICKINSON WRIGHT PLLC

23                                             By: /s/ Carolyn J. Johnsen
                                                  Carolyn J. Johnsen
24
                                                  1850 North Central Avenue, Suite 1400
25                                                Phoenix, Arizona 85004
                                                  Attorneys for Liquid Capital Exchange, Inc.
26
27
28
                                                  -2-
Case 2:18-bk-13118-EPB      Doc 16 Filed 10/29/18 Entered 10/29/18 10:37:15           Desc
                             Main Document    Page 2 of 3
 1   FOREGOING electronically filed with
     the Clerk of the U.S. Bankruptcy Court
 2   for the District of Arizona this 29th day
 3   of October, 2018, with a COPY served
     the same date via electronic mail or
 4   regular mail upon the following parties:
 5
     Grant L. Cartwright, Esq.
 6   Andrew A. Harnisch, Esq.
     MAY, POTENZA, BARAN & GILLESPIE, P.C.
 7   201 N. Central Ave., Ste. 2200
 8   Phoenix, AZ 85004
     gcartwright@maypotenza.com
 9   aharnisch@maypotenza.com
10
     Larry L. Watson
11   OFFICE OF THE UNITED STATES TRUSTEE
     230 N. First Ave., #204
12   Phoenix, AZ 85003
13   Larry.watson@usdoj.gov

14
     /s/ Janet Hawkins
15   PHOENIX 99998-2606 503387v1


16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     -3-
Case 2:18-bk-13118-EPB             Doc 16 Filed 10/29/18 Entered 10/29/18 10:37:15   Desc
                                    Main Document    Page 3 of 3
